Interview Summary, Advisory Action (cont.)
The examiner thanks M. Chen for the Office Interview of 11/05/2012, whereint he following topics were discussed.

It is asserted, that the proposed amendment of claim 1 to recite that the composition comprises at least 8% poultry protein is not taught by the applied reference, Tomoya.
Tomoya teaches a mix of protein, emulsifier and carbohydrate in a liquid 
composition. Accordingly to Examiner's calculation, the composition contains about 5.5% by weight of poultry protein, as Examiner calculated on page 4 of the instant Office Action, stating "Tomoya teaches the ratio of the collagen peptide (e.g. comprising chicken protein) to the (plant) peptide is preferably 5: 1 to 1: 5. This means given 2 to 11 mass% total protein, the collagen peptide (e.g. comprising chicken protein) is use in an amount of 0.2 (2/10) to 5.5 (11/2) mass %, which provides the previously claimed amount of chicken protein of more than 4 wt%." See page 4 of the Office action dated Aug 18 2021. 
Therefore, According to the above reasoning by Examiner, the range of chicken protein in Tomoya is 0.2% to 5.5% (w/w), far lower than the at least 8% (w/w) as is now required by amended claim 1. The instant application is aimed at high protein drink for the elderly. By contrast, high protein is not a specific aim of Tomoya, and Tomoya did not specifically disclose a poultry protein level of at least 8%. 


In response, when said limitations are entered, they will need to be taken under further consideration with further search and examination.

It is asserted that Tomoya stated that "in the present invention, it is essential to use a polyglycerin fatty acid ester..." By contrast, instant claim 4 recites that the emulsifier is lecithin, which is not a polyglycerin fatty acid ester. Since the word "essential" means it is critical for the success of Tomoya, one of skill in the art would not have been motivated to modify the emulsifier of Tomoya in order to arrive at Applicant's invention of claim 4. Taken together, at least for these reasons, claims 1 and 4 are not obvious over Tomoya. Withdrawal of the rejection is respectfully requested. 
In response, Tomoya is clear that if the emulsifier (C) of the present invention comprises a polyglycerin fatty acid ester which is an ester of polyglycerin having an average degree of polymerization of 5 or more and either oleic acid or myristic acid, it does not depart from the object of the present invention, however, what emulsifiers that are generally utilized as edible can be used, including: monoglyceride, organic acid monoglyceride, sucrose ester, sorbitan ester, propylene glycol ester, lecithin and the like in addition to polyglycerin fatty acid ester.
Therefore, since the claims do not exclude the use of multiple emulsifiers, said rejection is proper.



It is further suggested that Applicant think about the claims and narrow them to distinguish their invention over other food with chicken and emulsifiers, like: chicken spreads, chicken infant food, cream of chicken soup, egg protein beverages, and others.  Currently the claims are so broad that the there are many types of foods that read on a nutritional composition comprising two ingredients, a chicken protein and an emulsifier.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793